DETAILED ACTION
Receipt is acknowledged of Applicant’s IDS, filed on 25 June 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2014-00754276 (“Koo”) (see IDS filed on 25 June 2020) in view of KR 10-2005-0058782 (“Lee”) (see IDS filed on 25 June 2020) further in view of US 9,180,153 (“Han”) (see IDS filed on 25 June 2020) further in view of CN 103690706 (“Zhang”) (see PTO-892) further in view of US 2015/0250722 (“Allef”) (see IDS filed on 25 June 2020) further in view of US 2008/0312290 (“Vermeer”) (see IDS filed on 25 June 2020) further in view of Scientific Reports (6:31906) (“Choi”) (see IDS filed on 25 June 2020).

Regarding claims 8 and 9, the raw material of the plant extract consist of singer root, ginkgonis folium, and almond - which can be substituted for, e.g., sophora radix (see claim 3).  (Please note that “radicis” is the genitive singular of “radix”).  In one embodiment, the composition comprises 55% soybean oil and 20% of 45% almond (which can be substituted with, e.g., sophora radix – see above).  Regarding the cancellation of pulvis sophorae radicis in the amendment to the claims, cinnamomi cortex extracts are known to have antimicrobial activities (see Choi, page 6, line 3).
Regarding claim 11, particles comprising the plant extract are in the range of 3 nanometers to 5 micrometers (see page 10 of 11 of the translation, second full-paragraph).  
Koo explains that the disclosed composition is beneficial in that it is excellent in plant disease preventing effect (see abstract).
Koo differs from the instant claims in that it does not teach the claimed plant oil based emulsion.
Lee teaches an environmentally friendly agent having excellent fungicidal and insecticidal activity (see translation under “Title of Invention”).
Regarding claim 8, the disclosed composition comprises oil at a concentration of 50-100% (see claim 6 of Lee), emulsifier at a concentration of 10-20% (see claim 4 of Lee), and water at a concentration of 50-100% (see translation page 5 out of 9, last full-paragraph).  

While Lee teaches emulsifiers such as sorbitan fatty acid ester (see claim 5 of Lee), the specific emulsifier of claim 10 is not taught.  However, emulsifiers such as sorbitan laurate and polyglycerol laurate are well known in the emulsion art, as shown by Allef (see [0123] and claim 7).  
Koo differs from the instant claims in that they do not teach the penetration promoter recited in claim 1.
Vermeer teaches agrochemical formulations comprising, inter alia, at least one vegetable oil and at least one penetrant (see abstract).
Disclosed penetrants include alkanol alkoxylates represented by Formula I (see [0054] to [0112]).  Penetrants are disclosed at a concentration of 5-55% (see [0210]).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected See MPEP 2144.05.
Vermeer explains that penetrants are beneficial to enhance the penetration of active agrochemicals into plants (see [0017]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the process recited in claim 8, as taught by Koo in view of Lee further in view of Han further in view of Zhang further in view of Allef further in view of Vermeer further in view of Choi.  One of ordinary skill in the art at the time the invention was made would have been motivated to add the plant oil, emulsifier and water of Lee to the composition of Koo because it is environmentally friendly and has excellent fungicidal and insecticidal activity, as explained by Lee (see above).  Additionally, one of ordinary skill in the art would have used ethanol for herbal extraction because it is effective in extracting agents such as sophorae radix and artemisiae, as shown by Han and Zhang. Additionally, one of ordinary skill in the art would have used sorbitan laurate or polyglycerol laurate in the composition because they are effective emulsifiers, as shown by Allef (see above).  Additionally, one of ordinary skill in the art would have used the penetration promoter of claim 1 because it is beneficial to enhance the penetration of active agrochemicals into plants, as explained by Vermeer (see above).  Additionally, one of ordinary skill in the art would have used Cinnamomi cortex extracts for their antimicrobial activities, as shown by Choi.
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615